138 Nev., Advance Opinion Li
                           IN THE SUPREME COURT OF THE STATE OF NEVADA


                  LARRY PORCHIA,                                         No. 78954
                  Appellant,
                  vs.
                  CITY OF LAS VEGAS; STEPHEN
                  MASSA; NICHOLAS PAVELKA;
                  WILLIAM HEADLEE; MARINA CLARK;
                                                                                FILED
                  JASON W. DRIGGERS; AND LVFR                                   FEB 1 7 2022
                  RISK MANAGEMENT,                                           EUZABETH A. BROWN
                  Respondents.                                             CLERK OF SUPREME COURT
                                                                           BY
                                                                                  PUTY CLERK




                              Appeal from a district court order granting a motion to dismiss
                  a tort action. Eighth Judicial District Court, Clark County; Gloria Sturman,
                  Judge.
                              Affirmed in part, reversed in part, and remanded.


                  Olson, Cannon, Gormley & Stoberski and Stephanie M. Zinna, Las Vegas,
                  for Appellant.

                  Bradford R. Jerbic, City Attorney, and Jeffry M. Dorocak and Rebecca L.
                  Wolfson, Deputy City Attorneys, Las Vegas,
                  for Respondents.




                  BEFORE THE SUPREME COURT, EN BANC.




SUPREME COURT
      OF
    NEVADA

(OP 1947A diSF.
                                                                                    ..2.2 -0 5,2-SD-
                                                  OPINION
                By the Court, HERNDON, J.:
                            Appellant Larry Porchia alleges EMTs denied him medical
                treatment and transportation to the hospital after negligently
                misdiagnosing him and/or because he was homeless and uninsured. The
                district court dismissed Porchia's complaint after concluding that Porchia's
                claims were barred by the public duty doctrine and the Good Samaritan
                statute. However, accepting Porchia's allegations as true, a failure to
                render medical assistance or to transport a patient to the hospital based
                solely on their socioeconomic status may qualify as an affirmative act
                exempted from the public duty doctrine and as gross negligence, which
                would render the Good Samaritan statute inapplicable. Thus, we conclude
                the district court erred in dismissing Porchia's complaint in its entirety at
                such an early stage in the proceedings.
                                  FACTS AND PROCEDURAL HISTORY
                            On August 26, 2015, at 3:45 a.m., Porchia's friend called
                emergency services on his behalf because he was suffering from severe
                stomach pain, vomiting, and hot flashes. Las Vegas Fire and Rescue
                (LVFR), which employs respondents Firefighter-Paramedic Stephen Massa
                and Firefighter-Advanced Emergency Medical Technician Nicholas
                Pavelka, was dispatched to Porchia's location. Massa and Pavelka placed
                Porchia on a stretcher, took his vitals, and asked him questions about his
                condition. Porchia requested they transport him to the hospital. According
                to Porchia's amended complaint, once he informed them that he was
                homeless and did not have insurance, Massa and Pavelka diagnosed
                Porchia with gas pain, removed him from the stretcher, and concluded he
                did not need to be transported to the hospital.

SUPREME COURT
        OF
     NEVADA
                                                     2
(01 I947A
                                    At 11 a.m., another of Porchia's friends called emergency
                        services again on his behalf because he was still experiencing severe
                        stomach pain. LVFR was again dispatched, and different EMTs
                        immediately transported Porchia to the hospital, where he underwent
                        emergency surgery for a bowel obstruction. Porchia asserts that both the
                        doctor and the nurse at the hospital informed him that if he had received
                        medical treatment earlier, he would not have required emergency surgery.
                                    Porchia filed, pro se, an amended complaint alleging negligence
                        against respondents. The district court granted respondents motion to
                        dismiss, concluding that, as a matter of law, respondents could not be held
                        liable for damages based on the public duty doctrine, NRS 41.0336, and the
                        Good Samaritan statute, NRS 41.500(5). Porchia appealed, and the Court
                        of Appeals affirmed the district coures order. Porchia v. City of Las Vegas,
                        No. 78954-COA, 2020 WL 7396925 (Nev. Ct. App. Dec. 16, 2020) (Order of
                        Affirmance). Porchia filed a petition for review with this court, which we
                        granted.
                                                       DISCUSSION
                                    We review de novo a district court order dismissing a complaint
                        pursuant to NRCP 12(b)(5). Dezzani v. Kern & Assocs., Ltd., 134 Nev. 61,
                        64, 412 P.3d 56, 59 (2018). Under our "rigorous standard of reviee of such
                        orders, we must consider all factual allegations in the complaint as true and
                        draw all inferences in the plaintiff's favor. Buzz Stew, LLC v. City of North
                        Las Vegas, 124 Nev. 224, 227-28, 181 P.3d 670, 672 (2008). A "complaint
                        should be dismissed only if it appears beyond a doubt that [the plaintiff]
                        could prove no set of facts, which, if true, would entitle [the plaintiff] to
                        relief." Id, at 228, 181 P.3d at 672.



SUPRIPMECOURT
     OF
    NEVADA
                                                                3
(01 1947A adao

      ,17Z-Ck   4:44:              7E.
                     The public duty doctrine
                                  This court first recognized the public duty doctrine in 1979
                     when it concluded that a police department could not be held liable for
                     injuries sustained as the result of another's unlawful actions, even when
                     the injured party claimed the police department failed to provide adequate
                     security and medical care at a public event. Bruttomesso v. Las Vegas
                     Metro. Police Dep't, 95 Nev. 151, 153, 591 P.2d 254, 255 (1979). In that
                     matter, this court emphasized that ítlhe duty of the government . . . runs
                     to all citizens and is to protect the safety and well-being of the public at
                     large." Id. The rationale behind the public duty doctrine permits public
                     entities to carry out their duty to the public without fear of fmancial loss or
                     reprisal. See generally Scott v. Dep't of Commerce, 104 Nev. 580, 585-86,
                     763 P.2d 341, 344 (1988) ("[T]he public interest is better served by a
                     government which can aggressively seek to identify and meet the current
                     needs of the citizenry, uninhibited by the threat of financial loss should its
                     good faith efforts provide less than optimal—or even desirable—results."
                     (quoting Commonwealth, Dep't of Banking & Sec. v. Brown, 605 S.W.2d 497,
                     499 (Ky. 1980)). Thus, the public duty doctrine shields public entities, like
                     fire departments or public ambulance services, from liability on the basis
                     that such entities should not be inhibited by their good faith efforts to serve
                     the public, even when the outcome of their emergency treatment is less than
                     desirable.
                                  The public duty doctrine was codified in NRS 41.0336, which
                     provides that public officers called to assist in an emergency are not liable
                     for their negligent acts or omissions unless one of two exceptions is
                     applicable: (1) the public officer made a specific promise or representation
                     to the person and the person relied on that promise or representation to his
                     or her detriment, resulting in the officer assuming a special duty to the
SUPREME COURT
       OF
     NEVADA
                                                           4
(0) I947A 0411§PEP
                    individual person; or (2) the conduct of the public officer "affirmatively
                    caused the harm." Additionally, the public duty doctrine does not "abrogate
                    the principal of common law that the duty of governmental entities to
                    provide services is a duty owed to the public, not to individual persons."
                    NRS 41.0336.
                          The special duty exception
                                Porchia argued in his amended complaint that the first
                    exception to the public duty doctrine applied because Massa and Pavelka
                    breached a special duty they owed to him, as an individual, to transport him
                    to the hospital. Nevada recognizes two ways in which a special duty may
                    be established: (1) if a statute or ordinance sets forth "mandatory acts
                    clearly for the protection" of an individual "rather than the public as a
                    whole," Coty v. Washoe County, 108 Nev, 757, 761 n.6, 839 P.2d 97, 99 n.6
                    (1992) (internal quotations omitted); or (2) if a public officer, "acting within
                    the scope of official conduct, assumes a special duty by creating specific
                    reliance on the part of certain individuals," id. at 760, 839 P.2d at 99. See
                    also Charlie Brown Constr. Co. v. City of Boulder City, 106 Nev. 497, 505-
                    06, 797 P.2d 946, 951 (1990) (explaining that a special duty sufficient to
                    pierce the public duty doctrine was established by a city ordinance that
                    imposed a duty to act for the benefit of specific entities), abrogated on other
                    grounds by Calloway v. City of Reno, 116 Nev. 250, 993 P.2d 1259 (2000).
                                Porchia failed to point to any Nevada or local law that required
                    Massa or Pavelka to transport him to the hospital under the asserted
                    circumstances. The Legislature has recognized that "prompt and efficient
                    emergency medical care and transportation is necessary for the health and
                    safety of the people of Nevada," NRS 450B.015, but that statute does not
                    require EMTs to transport every member of the public who seeks emergency
                    medical care. If an EMT has exercised his or her duty of care in examining
SUPREME COURT
        OF
     NEVADA
                                                           5
CO) 1947A    4W*.
                   a patient and determined that no further medical intervention is necessary,
                   the EMT does not have a duty to transport the patient to the hospital. See,
                   e.g., Watts v. City of Chicago, 758 N.E.2d 337, 340 (Ill. App. Ct. 2001)
                   (explaining that a paramedic has a duty to transport a person to the hospital
                   only if there is a medical necessity); Wright v. Hamilton, 750 N.E.2d 1190,
                   1194 (Ohio Ct. App. 2001) (providing that if a paramedic utilizes a
                   reasonable exercise of professional judgment in determining that the
                   patient does not require additional medical attention, the paramedic need
                   not transport the patient to the hospital). Accordingly, an EMT's duty is
                   owed to the public, not to the individual person, and there is no law
                   establishing a special duty to transport all patients to the hospital.
                               Porchia further failed to demonstrate a special duty created by
                   a promise from Massa or Pavelka that he relied upon to his detriment. See
                   Hines v. District of Columbia, 580 A.2d 133, 136 (D.C. 1990) (stating that
                   "the mere fact that an individual has emerged from the general public and
                   become[s] an object of the special attention of public employees does not
                   create a relationship which imposes a special legal duty"). He does not
                   assert that Massa or Pavelka promised to transport him to the hospital.
                   Because Porchia cannot point to a special duty Massa or Pavelka had to
                   transport him to the hospital, his asserted claims failed to demonstrate the
                   first exception to the public duty doctrine.
                         The affirmative harm exception
                               Porchia also argued in his amended complaint that he was
                   refused treatment and transport by Massa and Pavelka because of his
                   socioeconomic status and that the delay in receiving treatment was what
                   caused his need for surgery. Consequently, he argued, the second exception
                   to the public duty doctrine applies because, accepting the factual assertions
                   as true, Massa and Pavelka affirmatively caused him harm. He alleged that
SUPREME COURT
      OF
    NEVADA
                                                         6
(01 1947A atlelp
they took affirmative steps by removing him from the stretcher when they
learned he was homeless and uninsured.
            In Coty v. Washoe County, 108 Nev. 757, 760-61, 839 P.2d 97,
99 (1992), we recognized that NRS 41.0336 did not define the phrase
"affirmatively caused the harm," and we defined the phrase as meaning
"that a public officer must actively create a situation which leads directly to
the damaging result." Accordingly, to have invoked the affirmative harm
exception to the public duty doctrine, Porchia must have alleged facts that,
when taken as true, demonstrate that Massa and Pavelka created a
situation that led directly to Porchia's alleged harm and that their actions
"actively and continuously" operated to bring about his harm. See id. at
760, 839 P.3d at 99 (explaining that in negligence actions, legal cause is
determined when the actor's negligent conduct actively and continuously
operates to bring about the harm to another" (internal quotations omitted)).
            The Court of Appeals of Utah has further described when
affirmative acts by a public officer establish liability under the affirmative
act exception to the public duty doctrine. Faucheaux v. Provo City, 343 P.3d
288, 293 (Utah Ct. App. 2015).
            (Me public duty doctrine applies only to the
            omissions of a governmental actor. Thus, where the
            affirmative acts of a public employee actually
            causes the harm . . . the public duty doctrine does
            not apply. Affirmative acts include active
            misconduct working positive injury to others, while
            omissions are defined as passive inaction, i.e., a
            failure to take positive steps to benefit others, or to
            protect them froin harm. A negligent affirmative
            act leaves the plaintiff positively worse off as a
            result of the wrongful act, whereas in cases of
            negligent omissions, the plaintiffs situation is




                                      7
                                   unchanged; she is merely deprived of a protection
                                   which, had it been afforded her, would have
                                   benefitted her.
                     Id. (internal quotation marks and citations omitted). We find this analysis
                     persuasive.
                                   This court has considered the affirmative harm exception only
                     in one case, in which a police officer pulled over an intoxicated driver, cited
                     him for speeding, directed him to park his car on the side of the road, and
                     arranged for the driver to be transported home, but left before the driver's
                     transportation arrived. Coty, 108 Nev. at 758-59, 839 P.2d at 98. The driver
                     then resumed driving and collided with another vehicle, killing himself and
                     the passenger in the other vehicle. Id. at 759, 839 P.2d at 98. In the
                     wrongful death action that was subsequently filed against the officer, this
                     court concluded that because the driver ignored the police officer's order to
                     park his car on the side of the road, the police officer was not the active and
                     direct cause of the harm. Id. at 762, 839 P.2d at 100. Thus, the public duty
                     doctrine precluded the wrongful death action. Id.         While Coty clearly
                     established the appropriate test, the facts of that case are not directly
                     analogous to the present case, so we look to other jurisdictions for
                     persuasive authority on this matter.
                                   In Woods v. District of Columbia, 63 A.3d 551, 552 (D.C. 2013),
                     EMTs refused to transport the appellant after misdiagnosing her symptoms
                     of slurred speech, loss of balance, and vomiting as a side effect of recently
                     quitting smoking. The next day, appellant was transported to the hospital
                     by different EMTs, where it was determined she had suffered a stroke. Id.
                     The District of Columbia Court of Appeals held that detrimental reliance on
                     "a negligent judgment call, discretionary determination, or incorrect
                     statement of fact by a [public] employee providing on-the-scene emergency
SUPREME COURT
                     services does not constitute the kind of actual and direct worsening of the
       OF
     NEVADA
                                                            8
40) I 947A .116#4D


                                               '
                       plaintiffs condition that will permit imposition of negligence liability
                       despite the public-duty doctrine." Id. at 557 (internal quotations omitted).
                                   In Johnson v. District of Columbia, 580 A.2d 140, 141 (D.C.
                       1990), the decedent suffered a heart attack and, after three 911 calls and a
                       30-minute delay, firefighters arrived on the scene but lacked equipment to
                       examine or treat the decedent other than to administer cardiopulmonary
                       resuscitation. Sometime later, EMTs arrived, began to treat the decedent,
                       and immediately transported her to the hospital, where she died. Id. A
                       doctor at the hospital stated that if she had arrived earlier, he could have
                       saved her. Id. There was no evidence that some act by the firefighters made
                       the decedent's condition worse than it would have been if the firefighters
                       had failed to arrive at all or not done anything after their arrival. Id. at
                       142. Because the firefighters active conduct did not actually and directly
                       worsen the decedent's condition, the District of Columbia Court of Appeals
                       concluded the public duty doctrine barred firefighter liability. Id. at 142-
                       43.
                                   In Faucheaux v. Provo City, a husband and wife fought earlier
                       in the day, resulting in police intervention; later, the wife texted the
                       husband goodbye and took prescription pills. 343 P.3d at 291. The husband
                       called 911 and told police officers his wife was suicidal and abusing
                       prescription drugs and asked them to call EMTs. Id. The police spoke to
                       the wife, concluded she just needed to "sleep it off," tucked her into bed, and
                       told the husband to leave her alone. Id. When the husband checked on her
                       hours later, she was dead. Id. The Court of Appeals of Utah concluded that
                       by tucking the wife into bed and admonishing the husband to leave the wife
                       alone, the police officers undertook affirmative actions, rather than
                       omissions, which left the wife worse off. Id. at 293-94. Because the police
                       officers did not merely fail to help but instead hindered the situation, the
SUPREME COURT
      OF
    NEVADA
                                                             9
10I I947A .411DP

                   f
court concluded that the police officers had taken affirmative actions and
the public duty doctrine did not protect the police officers from liability. Id.
at 294.
            Because the present case was resolved at an initial stage of the
proceedings, the facts have not been as fully developed as some of the cases
discussed above. Therefore, to the extent Porchia contends that Massa and
Pavelka misdiagnosed him, which led them to not transport him to the
hospital for further medical attention, he fails to demonstrate facts
supporting an affirmative action by Massa or Pavelka causing him harm.
A diagnosis made by EMTs based on their medical expertise, which later is
determined to be incorrect, is more akin to an omission by EMTs than to an
affirmative action causing harm. Therefore, Porchia's allegations that
Massa and Pavelka misdiagnosed him do not qualify for the affirmative
action exception to the public duty doctrine.
            Nevertheless, because we must accept all of Porchia's factual
assertions in his amended complaint as true, we must accept as true his
allegation that Massa and Pavelka removed him from the stretcher upon
learning that he was homeless and uninsured and refused to transport him
based on his socioeconomic status, not a misdiagnosis. If these facts are
supported by evidence, they would establish an affirmative action by Massa
and Pavelka, not a mere omission/misdiagnosis. It would be more than a
passive action that left Porchia in the same situation he was in earlier.
Instead, this would be an affirmative action that hindered Porchia, causing
a delay in his medical treatment, which according to the facts asserted in
his amended complaint was the only reason he required emergency surgery.
Therefore, the facts alleged by Porchia met the affirmative harm exception
to the public duty doctrine. Accordingly, we conclude the district court erred



                                      10
                                 in dismissing the amended complaint in its entirety under the public duty
                                 doctrine.
                                 The Good Samaritan statute
                                                Next, Porchia claims the district court also erred in dismissing
                                 his action under the Good Samaritan statute, NRS 41.500(5), because the
                                 facts alleged in his amended complaint, taken as true, demonstrated
                                 Massa's and Pavelka's failure to render medical assistance based on
                                 Porchia's socioeconomic status and would establish gross negligence. NRS
                                 41.500(5) provides that any person employed by a public fire-fighting
                                 agency and authorized to render emergency medical care
                                                is not liable for any civil damages as a result of any
                                                act or omission, not amounting to gross negligence,
                                                by that person in rendering that care or as a result
                                                of any act or failure to act, not amounting to gross
                                                negligence, to provide or arrange for further
                                                medical treatment for the injured or ill person.
                                 NRS 41.500(5) does not define gross negligence, but we have previously
                                 defined it as "an act or omission respecting legal duty of an aggravated
                                 character as distinguished from a mere failure to exercise ordinary care."
                                 Cornella v. Justice Court, 132 Nev. 587, 594, 377 P.3d 97, 102 (2016)
                                 (quoting Hart v. Kline, 61 Nev. 96, 100, 116 P.2d 672, 674 (1941)). Gross
                                 negligence is a "very great negligence, or the absence of slight diligence, or
                                 the want of even scant care" that "amounts to indifference to present legal
                                 duty, and to utter forgetfulness of legal obligations so far as other persons
                                 may be affected" but "falls short of being such reckless disregard of probable
                                 consequences as is equivalent to a willful and intentional wrong." Hart, 61
                                 Nev. at 100-01, 116 P.2d at 674 (quoting Shaw v. Moore, 162 A. 373, 374
                                 (Vt. 1932)).


SUPREME COURT
       oç
    NEVADA
                                                                         11
(0) 1947A ataglia

             177.i•;:;,+;:;•:T
                            As discussed above, because we must accept Porchia's
                allegations as true, an EMTs decision to not render medical assistance or
                assist a patient with obtaining further medical attention based purely on
                the patient's socioeconomic status might rise to the level of gross negligence.
                Such a decision could amount to an aggravated act, absent of even slight
                diligence and also indifferent to legal obligations owed to the patient. Thus,
                we conclude Porchia's factual claims may be sufficient to assert Massa's and
                Pavelka's actions amounted to gross negligence, rendering the application
                of Good Samaritan protection under NRS 41.500(5) improper. Accordingly,
                we conclude the district court erred in dismissing Porchia's amended
                complaint in its entirety under the Good Samaritan statute.
                                               CONCLUSION
                            The district court properly concluded that the specific duty
                exception to the public duty doctrine did not apply because paramedics do
                not have a duty to transport patients who in their medical opinion do not
                require further medical attention, and because Massa and Pavelka did not
                make a specific promise to Porchia to transport him on which he relied to
                his detriment. Additionally, to the extent Porchia's claim for negligence was
                based on Massa's and Pavelka's misdiagnosis, the district court also
                properly concluded that the affirmative action exception to the public duty
                doctrine did not apply. Nevertheless, because we have to accept Porchia's
                claims in his amended complaint as true, and because he alleged that Massa
                and Pavelka refused to transport him to the hospital on the basis that he
                was homeless and uninsured, the district court erred in concluding the
                affirmative action exception to the public duty doctrine could not apply and




SUPREME COURT
     OF
   NEVAOA
                                                     12
  I947A IOW
                   that the Good Samaritan statute necessarily precluded Porchia's requested
                   relief. Accordingly, we affirm the district coures order to the extent it
                   dismissed Porchia's claims based on misdiagnosis, reverse it to the extent it
                   dismissed claims based on socioeconomic discrimination, and remand for
                   further proceedings on the surviving claims.




                                                                                     J.
                                                         Herndon


                   We concur:



                         ajt1114 J26%te"'":"
                   Parraguirre


                                                    J.
                   Hardesty


                            .41,4sC4-0
                   Stiglich


                                                    J.
                   Cadish


                                                    J.
                   Silver


                               Add,             7   J.
                   Pickering
SUPREME COURT
      OF
    NEVADA
                                                          13
in) 1,447A AVSN7